Exhibit 10.4

THIRD AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT

This THIRD AMENDMENT TO LEASE AND DEVELOPMENT AGREEMENT (the “Amendment”) is
made and entered into this ___ day of August, 2006 by and between the ST. LOUIS
COUNTY PORT AUTHORITY, a public body corporate and politic of the State of
Missouri (the “Landlord”) and PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Tenant”).

RECITALS

A. Landlord and Tenant entered into a Lease and Development Agreement dated as
of August 12, 2004 as amended by letter agreement between the Landlord and the
Tenant of even date, as further amended by letter agreement between the Landlord
and Tenant dated October 4, 2005, and as further amended by Second Amendment to
Lease and Development Agreement dated October 28, 2005 between the Landlord and
Tenant (collectively, the “Lease and Development Agreement”) pursuant to which
the Tenant agreed, subject to the terms and conditions in the Lease and
Development Agreement, to construct and develop the gaming and mixed use Project
in unincorporated Lemay, Missouri, including an access road (the “Project”).

B. The Landlord and Tenant desire to extend certain times in which Tenant and
Landlord have to complete specific tasks and development of the Project under
the Lease and Development Agreement and to make certain other amendments to the
Lease and Development Agreement.

C. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Lease and Development Agreement.

D. The Landlord and Tenant are parties to an Intergovernmental Cooperation
Agreement dated August 10, 2005 with other parties signatory thereto (the
“Intergovernmental Agreement”) which provides, among other things, that Landlord
will use its best efforts to acquire all necessary property interest in the
property owned by the United States of America (“United States”) which is
legally described on Exhibit A attached hereto (the “NIMA Property”), a portion
of which will be used for the Access Road (“Access Road Property”), and the
remainder of which another third party may purchase from Landlord (the
“Remaining Property”).

E. The Landlord and Tenant contracted for the preparation of a survey, a plat of
which is attached hereto as Exhibit B for the purpose of constructing the Access
Road and which plat shows the boundaries of the Access Road Property and the
Remaining Property.

F. The preferred alignment for Tenant’s Access Road is shown on Exhibit C
attached hereto as the “Red Route”. The Red Route can be constructed for less
money and is a more direct approach to the Property and to the NIMA Property.
The Red Route requires that the Access Road traverse certain real property that
are restricted by the Federal Emergency Management Agency (“FEMA”). Landlord has
requested that FEMA grant Landlord an easement and other approvals permitting
the Red Route to traverse these properties.

 

1



--------------------------------------------------------------------------------

G. Pursuant to the Intergovernmental Agreement, the Landlord has now entered
into an Agreement for Lease and Transfer with the United States acting by and
through the Secretary of Air Force and the Administrator of the General Services
Administration (the “United States”) dated February 27, 2006 (the “Transfer
Agreement”) under which the Landlord has leased the NIMA Property from the
United States and pursuant to which the United States will transfer the NIMA
Property to the Landlord. Pursuant to the Transfer Agreement and subject to
certain conditions set forth therein, the Landlord has agreed to assume
responsibility for remediation of Known Conditions (as defined in the Transfer
Agreement), and the United States has agreed to retain remedial responsibility
for any Unknown Conditions (as defined in the Transfer Agreement).

H. The Landlord has entered into an Interim Remediation Agreement dated
February 21, 2006 (the “IRA”) with the State of Missouri acting through the
Missouri Department of Natural Resources (“MDNR”) and the Missouri Attorney
General’s office enabling but not requiring remediation work on the Access Road
Property prior to the United States’ transfer of ownership of the NIMA Property
to the Landlord.

I. The Landlord and MDNR have entered into an Abatement Order on Consent (“AOC”)
with respect to the NIMA Property, effective upon transfer of ownership of the
NIMA Property from the United States to the Landlord, governing remediation of
the NIMA Property after such transfer using risk-based corrective standards and
requirements of MDNR under the Missouri Brownfields/Voluntary Cleanup Program.

J. The Tenant and St. Louis County, Missouri (“County”) have entered into a Road
Development Agreement (“Road Development Agreement”) dated August 26, 2005,
whereby the Tenant has made certain agreements concerning the Access Road.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, Landlord and Tenant agree to amend the Lease and
Development Agreement as follows:

1. Title and Survey Condition. The period in Section 2(b) in which Landlord has
to advise Tenant whether Landlord will cure or remove matters or exceptions
relating to the title and survey, and objected to by Tenant, shall be extended
to August 31, 2006. The period in Section 2(b) in which Tenant has to cancel the
Lease and Development Agreement because of title and or survey objections or
waive its objections shall be extended to August 31, 2006.

2. Environmental Condition. Subject to the remediation condition in
Section 2(h), the environmental condition in Section 2(e) of the Lease is
waived. For purposes of Section 2(h) of the Lease and Development Agreement,
Landlord and Tenant confirm that they have previously agreed that the
remediation budget exclusively for the NL property shall mean $20,000,000.

 

2



--------------------------------------------------------------------------------

3. Submission of Plans to Landlord. The date in Section 4(b) by which Tenant has
to submit to Landlord for Landlord’s approval, a final site plan, footprints,
utility plans, exterior renderings, elevations and offsite improvements plans,
together with a proposed schedule of the applicable work shall be extended to
August 18, 2006.

4. Waiver. The time set out in Section 2(d) in which Tenant has to investigate
the Property from the standpoint of soil and subsurface conditions and the
period in Section 2(g) in which Tenant has to obtain Site Permits are hereby
waived and deemed satisfied.

5. Community Facilities. Subject to and contingent upon the Landlord obtaining
the necessary FEMA easement and approvals to construct the Red Route, the first
sentence of Section 4(h) shall be amended to provide that the Aquatic Center
shall have a minimum budget of $5,000,000.

6. NIMA Property Obligations. The Landlord and the Tenant agree to modify
Section 4 of the Lease and Development Agreement by the addition of new
paragraphs 4(r), 4(s), 4(t), 4(u) and 4(v) to provide for the obligations of the
Landlord and the Tenant concerning the NIMA Property as follows:

A. “4(r). Tenant’s NIMA Property Obligations. Tenant hereby agrees as follows:

(i) Tenant agrees, at its expense and in partial satisfaction of the Landlord’s
obligations under the Transfer Agreement, to remediate Known Conditions (as that
term is defined in the Transfer Agreement) within the Access Road Property to
the extent required by the MDNR (or any other governmental authority having
jurisdiction over or which is charged with the responsibility of approving or
otherwise reviewing such remediation work) for issuance of a “no further action
letter” or equivalent closure certification, consistent with the intended use
and construction of the Access Road thereon including any ongoing activities
required by MDNR such as groundwater monitoring within the boundaries of the
Access Road Property. Landlord shall have no obligation to perform or pay for
any investigation or Environmental Remediation of a Known Condition on the
Access Road Property, including but not limited to professional service fees and
MDNR oversight fees except as provided in Section 4(u). Tenant shall not perform
any Environmental Remediation or otherwise initiate construction on the Access
Road Property prior to the United States’ transfer of ownership of the NIMA
Property to the Landlord without an amendment to this Lease approved in writing
by Landlord and Tenant which shall address the procedures for proceeding under
the IRA and for which Landlord shall impose no amendment fee. Environmental
Remediation of Known Conditions that Tenant undertakes or completes after the
Landlord obtains ownership of the NIMA Property shall be performed in accordance
with the requirements of the AOC, considering and allowing for appropriate
engineering controls and risk-based cleanup levels or standards for
non-residential development. Tenant shall also demolish, or cause to be
demolished, Building 89004 located on the Access Road

 

3



--------------------------------------------------------------------------------

Property in furtherance of Tenant’s construction of the Access Road. In
connection with such demolition and Environmental Remediation work, Tenant shall
undertake (1) the removal and/or abatement of asbestos in Building 89004;
(2) the pre-demolition removal and disposal of other environmental items of
concern, including but not limited to light tubes and/or ballasts, mercury
containing thermostats, refrigeration units, oil impacted boiler equipment,
electrical transformers, or miscellaneous containerized environmental items, if
any, from Building 89004; and (3) the disposal of debris containing lead-based
paint from the demolition of Building 89004.

(ii) Subject to the provisions of subsection (i) of this Section 4 (r), Tenant
shall deal directly with MDNR and any other governmental agencies with
jurisdiction over any Environmental Remediation of Known Conditions and
demolition of Building 89004 on the Access Road Property and shall keep the
Landlord fully apprised of the work being performed by Tenant. The Landlord
shall have the right to review and approve all such actions undertaken by
Tenant; provided, however, that to the extent permissible under the Transfer
Agreement and the AOC, Tenant shall not be restrained by the Landlord regarding
the details or schedule proposed by Tenant for any such Environmental
Remediation or building demolition work. All Environmental Remediation and
demolition work required of Tenant within the boundaries of the Access Road
Property shall be performed by one or more contractors, selected by Tenant and
approved in advance in writing by the Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed). Tenant shall proceed promptly,
continuously, and diligently with such Environmental Remediation and demolition
work to enable Tenant to complete the construction of the Access Road prior to
the opening of the Project to the public for gaming, provided always that such
Environmental Remediation and demolition work shall be performed in compliance
with all applicable federal, state, and local laws, ordinances, and regulations.
In addition, any such Environmental Remediation and demolition work shall be
completed to the satisfaction of and in accordance with the requirements of MDNR
or any other governmental agencies or authorities having jurisdiction over or
which are charged with the responsibility of approving or reviewing the work.
All such work shall be performed in a good and safe manner, consistent with
generally accepted engineering practices. Tenant shall have no obligation to
begin Environmental Remediation of Known Conditions and/or demolition work on
the Access Road Property prior to the United States’ transfer of ownership of
the NIMA Property to the Landlord.

(iii) The Environmental Remediation of Known Conditions Tenant hereby agrees to
perform within the Access Road Property boundaries shall be undertaken in
partial satisfaction of the Landlord’s obligations under the Transfer Agreement.
The Landlord shall have the right to review and approve any necessary
transportation and disposal documents that may be required in connection with
the transportation and disposal of any Hazardous Substances as part of any
assessment, remediation, or demolition work performed within the boundaries of
the Access Road Property.

 

4



--------------------------------------------------------------------------------

(iv) Tenant and its representatives or contractors are hereby authorized to
release any and all analytical geotechnical data and/or other site assessment
information obtained in furtherance of Tenant’s obligations hereunder to MDNR
and any other applicable regulatory agencies. Tenant agrees to provide the
Landlord with copies of all reports of such data and information submitted to
any regulatory agency. Tenant, or its contractors, shall maintain complete and
accurate records of all such data and information for such time as required by
applicable federal and Missouri laws and regulations.

(v) Subject to ongoing remedial activities such as groundwater monitoring within
the Access Road Property and subject to MDNR’s ongoing enforcement authority
with respect to Environmental Remediation of the Access Road Property, Tenant’s
obligation to perform Environmental Remediation of Known Conditions on behalf of
the Landlord within the boundaries of the Access Road Property shall terminate
at such time that MDNR issues a written acknowledgment that no further action
will be required on the Access Road Property, provided, however, that Tenant has
performed and paid for all applicable obligations of Tenant under this Amendment
and in partial satisfaction of the Landlord’s obligations under the Transfer
Agreement. Tenant shall use its best efforts to obtain a “no further action”
letter or equivalent closure certification with respect to the Access Road
Property upon completion of remedial activities required thereon, even if
Environmental Remediation and/or demolition work on the Remaining Property
remains ongoing or otherwise is incomplete.

(vi) Tenant shall not permit any liens to stand against the NIMA Property for
work done or materials furnished to Tenant in connection with any work or
activities authorized or required of Tenant under this Amendment. Tenant hereby
indemnifies and holds the Landlord harmless from and against any loss, cost,
damage, claim, demand or expense (including reasonable attorney’s fees and
expenses) incurred by the Landlord on account of any negligence or intentional
misconduct in the performance of work by Tenant under this Amendment, including
without limitation any death or injury to persons or loss of or damage to
property, real or personal, or any breach of this Amendment by Tenant. The
foregoing indemnity shall survive the expiration or any earlier termination of
this Amendment. Tenant shall cause its insurers under the Road Development
Agreement to provide certificates of insurance in favor of the Landlord and the
United States as additional named insureds under the liability policies
maintained by Tenant with respect to the work being performed under this
Amendment.

(vii) Except as provided in Section 4(u), Tenant shall have no obligation to pay
for or perform any investigation or remediation of the Remaining Property
including, but not limited to, groundwater monitoring. In addition, Tenant shall
have no obligation to perform or pay for any investigation or remediation of
Hazardous Substances on, under, or about any portion of the NIMA Property for
which the United States has retained liability under the Transfer Agreement,
except that Tenant, at its sole option, may investigate or

 

5



--------------------------------------------------------------------------------

remediate such Hazardous Substances to accelerate the completion of construction
of the Access Road and in such event the Landlord shall assign to Tenant without
recourse any claim the Landlord might have, including but not limited to any
claim under the Transfer Agreement and with respect to any available insurance,
if applicable, for compensation or other relief from the United States or any
third party on account of the foregoing.

(viii) Notwithstanding anything to the contrary contained in this Section 4(r),
Tenant and Landlord acknowledge that (a) in order to satisfy requirements
applicable to the issuance and administration of tax credits as to the NIMA
Property and the Property, the Landlord may be required to directly engage the
contractor(s) referred to in this Section, (b) the Landlord may require a
dedication of the Access Road Property to the County Highway Department, and
(c) the phasing of the remediation of the Property, the Access Road Property and
the Remaining Property may need to be adjusted and modified in order to make
possible the completion of the Project using maximum possible MDED tax credits.
In any of the above events, the parties shall lend all reasonable cooperation to
the other in connection with such engagement and/or dedication, as the case may
be, so as to implement the work contemplated hereby and to properly coordinate
such work with the remaining work being performed by Tenant under the Road
Development Agreement. In all events, if a contractor is engaged by the
Landlord, Tenant shall agree to guarantee payment to the contractor under the
applicable contract with respect to Environmental Remediation of Known
Conditions on the Access Road Property. Tenant shall have no obligation to
guarantee payment to any such contractor with respect to any work performed or
to be performed on the Remaining Property.

(ix) Nothing contained in this Amendment shall be deemed to modify or amend any
provision of the Road Development Agreement or waive any rights of the Landlord
or Tenant under the Road Development Agreement.”

B. “4(s). Landlord’s NIMA Property Obligations. Landlord hereby agrees as
follows:

(i) The Landlord shall use commercially reasonable efforts to timely take or
cause to be taken all actions required of it under the Transfer Agreement in
order to ensure that the fee simple interest in and to the NIMA Property is
transferred to the Landlord, including but not limited to the satisfaction of
all monetary terms under the Transfer Agreement. If the United States fails to
transfer the NIMA Property the Landlord agrees to take all commercially
reasonable actions, both in law and in equity, including, at no expense to
Landlord, seeking specific performance of the Transfer Agreement to enforce the
Transfer Agreement and to ensure the continued use of the Access Road Property
for the Access Road. Landlord will diligently and vigorously pursue such
actions. In the event Tenant is required to pay for the legal counsel for
Landlord to enforce the Transfer Agreement, legal counsel to the Landlord shall
be mutually agreed to by the parties, both parties shall receive copies of all

 

6



--------------------------------------------------------------------------------

pleadings and correspondence and shall have the opportunity to participate in
all strategic decisions with respect to any legal actions and Landlord shall not
agree to any settlement of any such action without the prior approval of Tenant
which approval shall not be unreasonably withheld.

(ii) The Landlord shall provide full access to the Access Road Property
commencing on the date hereof to Tenant and its representatives for its use in
connection with the construction of the Access Road. The Landlord also hereby
grants (a) Tenant and it agents and consultants, (b) any contractors selected in
accordance with Section 4(r)(ii) above, and (c) MDNR and/or any other
governmental agencies having jurisdiction over or which are charged with the
responsibility of reviewing or otherwise approving Environmental Remediation
and/or demolition work on the NIMA Property, full and immediate access to the
NIMA Property for the purpose of conducting or overseeing soil investigation,
Environmental Remediation and demolition of Building 89004 within the Access
Road Property. The foregoing access rights are both subject to: the provisions
of Section 4 (r) (i) governing the commencement of work prior to transfer of
title to Landlord; and Tenant providing Landlord or its designees with notice
and descriptions of the nature, extent and estimated duration of activities that
Tenant proposes to undertake on the NIMA Property. The Landlord shall extend to
Tenant and its representatives and contractors reasonable cooperation in the
performance of such remedial action, demolition, and road construction work at
no expense to Landlord, including but not limited to, access to utilities at the
NIMA Property and cooperation in application for any required permits or
governmental approvals.

(iii) The Landlord shall grant, at no charge, a temporary construction easement
to Tenant, permitting contractors, architects, engineers, subcontractors,
suppliers and other agents the right to enter onto and use the Access Road
Property for the construction of the Access Road and related sewer system and to
otherwise satisfy its obligations under the Road Development Agreement.

(iv) Upon completion of part or all of the Environmental Remediation required on
the Access Road Property, the Landlord shall enter into any agreements and
record any restrictive covenants, easements or other instruments reasonably
necessary to establish institutional controls as may be required by MDNR to
achieve final site closure of the Access Road Property, provided that such
institutional controls will be compatible, and will not prohibit or
substantially interfere, with the development, construction, or use of the
Access Road as intended by Tenant.

(v) Landlord agrees, at its expense, to cause the Environmental Remediation of
Known Conditions and, if required by MDNR, Landlord agrees to pursue all
available remedies under the Transfer Agreement to cause the United States, at
the expense of the United States, to perform Environmental Remediation of any
Unknown Conditions on the Remaining Property to a level or

 

7



--------------------------------------------------------------------------------

levels sufficient to meet the applicable requirements of MDNR (or any other
governmental authority having jurisdiction over or which is charged with the
responsibility of approving or otherwise reviewing such remediation work) for
issuance of a “no further action letter” or equivalent closure certification
considering and allowing for appropriate engineering controls and applicable
cleanup levels. Subject to Landlord’s continuing liability to cause such
Environmental Remediation, Landlord shall have the right to transfer the
Remaining Property and the corresponding responsibilities and expenses for
Environmental Remediation of the Remaining Property to third parties in a manner
consistent with the Intergovernmental Agreement. Landlord and Tenant shall
attempt to coordinate Environmental Remediation of the Access Road Property and
the Remaining Property to the extent practicable in order to maximize the
efficiency of the Environmental Remediation. In any case, Landlord shall begin
environmental remediation of the Remaining Property within 180 days after the
transfer of the NIMA Property pursuant to the Transfer Agreement and
continuously and diligently proceed with the environmental remediation of the
Remaining Property to completion, so as not to unreasonably delay the timing of
any tax credits or other benefits to which Tenant may be entitled based on any
Environmental Remediation performed or paid for by Tenant in connection with the
Project. In the event that the Tenant has completed the Environmental
Remediation of Hazardous Substances on the Property and the Known Conditions on
the Access Road Property and the Landlord’s Environmental Remediation of the
Remaining Property has resulted in written correspondence from MDED threatening
the removal of tax credits or the serious diminution of tax credits otherwise
available for the NIMA Property, then in such event, subject to a reasonable
time for Landlord to address the issues MDED raises in its written
correspondence:

(aa) Tenant may proceed to perform Landlord’s Environmental Remediation and
offset all costs thereof against the payment of rents to Landlord by Tenant
pursuant Section 5(d) of the Lease;

(bb) Tenant may advance to Landlord necessary costs to complete the
Environmental Remediation and offset all costs thereof against the payment of
rents to Landlord by Tenant pursuant Section 5(d) of the Lease;

(cc) Following transfer of fee simple interest to the Landlord by the United
States, Tenant may elect (if the Landlord still holds such fee simple interest)
to obtain title to the NIMA Property from the Landlord in which event the Tenant
shall assume the obligations of the Landlord to complete the Environmental
Remediation of the Known Conditions on the NIMA Property and the Landlord shall
cooperate with the Tenant by delivering good title and otherwise complying with
Landlord’s obligations under this Agreement and the Intergovernmental Agreement
provided, however, Tenant shall assume and be responsible for Landlord’s
obligations (including but not limited to any monetary obligations) and in

 

8



--------------------------------------------------------------------------------

a manner consistent with the Transfer Agreement, Landlord shall transfer and
assign to Tenant all of Landlord’s rights (including but not limited to all
rights as against the United States) under the Intergovernmental Agreement, the
Transfer Agreement, and the IRA and AOC, as applicable;

(dd) Notwithstanding the provisions of Section 4(t) of this Agreement, Tenant
may use all remaining proceeds of tax credits to complete Environmental
Remediation of Known Conditions on either Phase I, Phase II, or Phase III (as
defined below) in Tenant’s discretion;

(ee) Tenant may proceed to utilize any other remedies available to Tenant under
this Lease, at law or in equity; and/or

(ff) Landlord agrees, upon the request of Tenant, to join any third party
beneficiary action of Tenant against the United States arising because of an
MDNR requirement to remediate Unknown Conditions discovered on the NIMA Property
and covered under the related covenants of the Transfer Agreement.”

C. “4(t). Tax Credits.

(i) The Landlord (and/or Tenant if determined by Tenant or the Landlord to be in
the interest of maximizing the availability of remediation tax credits) shall
apply for tax credits issued by the Missouri Department of Economic Development
(“MDED”) and/or the MDNR for the benefit of the Environmental Remediation
contemplated under the Lease as to the Property and the NIMA Property. Such
application shall be prepared by Tenant or be subject to Tenant’s prior review
and approval, which approval shall not be unreasonably withheld, conditioned, or
delayed. The parties hereto shall cooperate with each other in securing tax
credits and other incentives or benefits that may be available under the
Missouri Voluntary Cleanup Program and the Missouri Brownfield Redevelopment
Program, Mo. Rev. Stat. §§ 447.700 et seq., or any similar state or federal
program for any environmental assessment, remediation, or demolition work
performed or paid for by any of the parties on any portion of the Property or
the NIMA Property. The parties shall jointly advocate and seek approval by MDNR
of the Environmental Remediation of Known Conditions on the NIMA Property and
the Environmental Remediation of the Property through one or more Remedial
Action Plans under which there are three phases with clear objectives that
include the Property (Phase I), the Access Road Property (Phase II) and the
Remaining Property (Phase III). The parties shall pursue separate issuance of no
further action letters (or equivalent) by the designated Phases. To the extent
practicable, both parties shall be included in all discussions with the MDED and
MDNR regarding tax credits and the Plan related to all Phases.

(ii) Tax credits issued by MDED with respect to the Environmental Remediation of
the Property, the Remaining Property and the

 

9



--------------------------------------------------------------------------------

Access Road Property contemplated under this Lease shall be sold and the
proceeds of each such sale shall be used, applied, assigned, and/or transferred
as provided below. Upon MDED’s award of tax credits available for Environmental
Remediation, Landlord and Tenant shall prepare a budget allocating the available
tax credits among Phases I, II, and III based on each Phase’s pro rata share of
the total costs that MDED determines to be eligible for reimbursement. Tax
credits so allocated to Phase III shall not be sold, assigned or otherwise
transferred or used to reimburse costs attributable to Phases I or II without
the express written consent of Landlord. Tax credits so allocated to Phase I and
II shall not be sold, assigned or otherwise transferred or used to reimburse
costs attributable to Phase III without the express written consent of Tenant.
Landlord and Tenant shall each be responsible for carrying the costs of their
respective pro rata share of: 1) the earned remediation tax credits that MDED
issues only after MDNR issues a “no further action” letter or its equivalent
holdback, and 2) any discount between the face value of the tax credits and the
actual proceeds from the sale of the tax credits. Subject to the foregoing, as
tax credits are issued by MDED for Environmental Remediation as to any Phase,
the total face value of the tax credits so issued shall be attributed to the
parties for purpose of this Lease, and as between the parties only, in
proportion to the amount each party has incurred in actual Environmental
Remediation costs that were submitted for consideration to MDED from the date of
any previous attribution through the date such tax credits are issued; provided,
however, that any costs incurred for Environmental Remediation in connection
with Phase I, II or III that MDED determines are ineligible for tax credit
reimbursement or for which MDED otherwise disallows the issuance tax credits for
any reason shall not be considered in determining an appropriate attribution of
tax credits under this Lease. All tax credits attributed to Tenant in accordance
with this Lease shall be sold by Landlord at the written direction of the
Tenant, and all proceeds from such sale shall be used and applied to reimburse
Tenant for costs and expenses of remediating the Property and the Access Road
Property. All tax credits attributed to Landlord under this Lease shall be sold
by Landlord, and all proceeds from such sale shall be used and applied by
Landlord for those costs and expenses of remediating the Remaining Property. The
Tenant or the Landlord, as applicable, shall determine when such tax credits
attributed to it shall be sold as set forth above. Any administrative expenses
or other costs assessed by MDED or other governmental entity that manages the
tax credit or other applicable financial incentive program shall be paid by
Landlord and Tenant on a pro rata basis based on the parties’ respective
portions of the total amount of the applicable incentive.

(iii) The Landlord further acknowledges and agrees that it shall take other
cooperative actions, at no expense to Landlord, as reasonably requested by
Tenant and its counsel by providing any endorsements or documents that may be
reasonably required to facilitate or support the pursuit of financial incentives
for any environmental assessment, remediation, or demolition work performed or
paid for by any of the parties hereto in accordance with the Transfer Agreement
or this Lease. The Landlord makes no representation or warranty regarding the
availability or terms of issuance or sale of tax credits or any other
governmental incentives.

 

10



--------------------------------------------------------------------------------

(iv) In the event that in the course of the environmental remediation of the
Property, the Access Road Property, or the Remaining Property, it is determined
by the MDNR that additional environmental remediation is required in order to
obtain a no further action letter, the Landlord shall apply for additional tax
credits in accordance with 4(t)(i) above.’

D. “4(u). Site Fees. The parties are incurring substantial consulting,
engineering, environmental and other development expenses necessary to acquire
and develop the NIMA Property. Pursuant to Section 2 of the Second Amendment to
Lease and Development Agreement, the Tenant has paid for certain of these
expenses that are designated as the NIMA Site Fees. Notwithstanding anything in
the Second Amendment to Lease and Development Agreement to the contrary, the
parties agree that payment of all fees and expenses of Spencer Fane Britt &
Brown and EOI paid by the Tenant prior to the date of this Amendment,
application and administrative fees assessed by MDNR and MDED, the cost of the
ALTA survey on the NIMA Property and all other costs attributable to the NIMA
Property incurred previous to the date of the transfer of the NIMA Property to
the Landlord pursuant to the Transfer Agreement, including additional fees and
expenses of Spencer Fane Britt & Brown and EOI agreed to in advance by Tenant,
shall be advanced by Tenant and reimbursed by Landlord to Tenant based on an
apportionment between the Landlord and the Tenant on the basis of the pro rata
square footage of the Access Road Property and the Remaining Property as
compared to the total square footage of the NIMA Property. In addition, subject
to Tenant’s approval of the terms and form of the letter of credit which
Landlord is providing under the Transfer Agreement and which will provide for
customary reductions as the NIMA Property is remediated (which shall not be
unreasonably withheld or delayed), Tenant shall pay that portion of the letter
of credit fees equal to the Tenant’s prorata portion of the costs for the
Environmental Remediation of Known Conditions on the Access Road Property
compared to the total costs for the Environmental Remediation of Known
Conditions for all NIMA Property based on the budget prepared by EOI ; provided,
however, that as the principal amount of the Letter of Credit is reduced;
Tenants obligation to pay Letter of Credit Fees shall be reduced in proportion
to the amount Tenant has expended to remediate the Access Road Property compared
to the total amount that has been expended to remediate the NIMA Property and
further provided that Tenant’s responsibility for any letter of credit fees
shall cease upon Tenant’s receipt of a no further action letter from the MDNR
for the Access Road Property.”

E. “4(v). NIMA Payments. All payments made by Tenant to Landlord in connection
with the acquisition of the NIMA Property, the environmental remediation and the
preparation of the Access Road Property for the Project Roadway, including but
not limited to the demolition of improvements on the NIMA Property, but only to
the extent such payments have not been reimbursed to Tenant pursuant to
Section 4(u) or through the proceeds from the sale of tax credits, shall be
credited in full against the $300,000,000 aggregate investment requirement and
the $20,000,000 budget to construct the Project Roadway and the other off-site
improvements and the designated Community Facilities.”

 

11



--------------------------------------------------------------------------------

7. Prepaid Rent/Deposits. Notwithstanding anything to the contrary in
Section 1(c) regarding the escrow of Prepaid Rent, First Deposit and Second
Deposit, is hereby waived by Tenant and the Escrow Agent is hereby authorized
and directed to release the Prepaid Rent, First Deposit and Second Deposit from
Escrow as payment to reimburse Landlord for the expenses of planning and
development of the NIMA Property.

8. Payment of Annual Rent. Section 5(d) is hereby modified to read as follows:

“(d) Payment of Annual Rent. In consideration of Tenant’s agreement to release
the Prepaid Rent, the First Payment and the Second Payment to the Landlord to
reimburse Landlord for planning and development of the NIMA Site, Tenant shall
be given full credit in the amount of $2,500,000 toward payment of the
$4,000,000 Minimum Rent due in the first year of the term of the Lease.
Beginning on the tenth day of the month after the third full month of operation
and on or before the tenth day of each month thereafter to and including the
last month of first year of the Term, Tenant shall pay to Landlord the amount of
One Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 66/100 Dollars
($166,666.66) and thereafter Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three and 33/100 Dollars ($333,333.33) per month until the end of the
Term, as Minimum Rent. On or before the 45th day following the end of each
calendar year following the Commencement Date, Tenant shall pay to Landlord an
amount equal to 2.5% of AGR less the total monthly payments of Minimum Rent made
for such year. Tenant shall report AGR to Landlord on a yearly basis in
accordance with the provisions of Section 13. If the Tenant shall owe Minimum
Rent to the Landlord for a partial month under the terms of the Lease, the
payments thereof shall be made pro rata on the basis of the number of actual
days due and owing.”

9. Representation of the Landlord. Landlord has delivered to Tenant full an
complete copies of each of the following environmental reports and assessments
of the NIMA Property: (i) Phase I Environmental Baseline Survey performed by URS
Greiner Woodward Clyde dated August 2000, as revised in October 2004; (ii) Phase
II Environmental Baseline Survey performed by UR Greiner Woodward Clyde dated
October 2004; and (iii) a Site Investigation performed by Environmental
Operations, Inc. in 2005 (the “Reports”). To Landlord’s knowledge the Reports
are true and correct and Landlord has no knowledge of any matters of
environmental concern on the NIMA Property that are not addressed in the
Reports. Attached as Exhibit D is the remedial action plan, including a risk
assessment, submitted to MDNR to address the Environmental Remediation of Known
Conditions on the NIMA Property as identified in the Reports. Figure 4 of such
Remedial Action Plan reflects the areas of Known Conditions that the Landlord
has agreed under the Transfer Agreement to remediate in accordance with the AOC
and/or the IRA if applicable. Attached as Exhibit E is a copy of Figure 4 from
the Remedial Action Plan that has been marked to reflect those known areas of
environmental concerns that are within the boundaries of the Access Road
Property.

 

12



--------------------------------------------------------------------------------

10. Full Force and Effect/Binding Upon Parties/Successors and Assigns. Except as
modified and amended by this Amendment, the Lease and Development Agreement
shall remain in full force and effect in accordance with its terms. Unless the
context otherwise indicates, all other terms and conditions of the Lease and
Development Agreement which are the same as or directly related to the revised
terms and conditions set out in this Amendment are similarly modified to be
consistent with this Amendment. The provisions of this Amendment shall inure to
the benefit of and be binding upon the parties hereto, their successors and
assigns.

11. Counterparts. This Amendment may be executed in counterparts.

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first written above.

 

LANDLORD:

ST. LOUIS COUNTY PORT AUTHORITY

By:   /s/ Dennis G. Coleman Name:   Dennis G. Coleman Title:   Executive
Director

 

13



--------------------------------------------------------------------------------

APPROVED AS TO FORM:

 

TENANT:

PINNACLE ENTERTAINMENT, INC. By:   /s/ Wade Hundley Name:   Wade Hundley Title:
  President

 

14